Opinion filed August 2, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00177-CR
                                       __________

                       JOSEPH MARK CHARLES, Appellant

                                               V.

                               STATE OF TEXAS, Appellee


                          On Appeal from the 238th District Court

                                   Midland County, Texas

                               Trial Court Cause No. CR37407


                           MEMORANDUM OPINION

       On July 5, 2012, Joseph Mark Charles filed in this court a pro se “appeal under Chapter
64” of the Texas Code of Criminal Procedure “requesting a post-conviction DNA testing.” TEX.
CODE CRIM. PROC. ANN. ch. 64 (West Supp. 2011). By letter, the clerk of this court informed the
parties that it did not appear that this court has jurisdiction in this matter. We requested that
appellant respond in writing on or before July 20, 2012, and show grounds to continue this
appeal. Appellant has not responded.
       Although appellant uses the term “appeal,” he does not appeal from any order of the trial
court; instead, he requests that this court grant his motion for DNA testing.           Pursuant to
Article 64.01(a-1), “A convicted person may submit to the convicting court a motion for forensic
DNA testing of evidence containing biological material.” Appellant’s request, therefore, should
have been filed in the district court. This court has no jurisdiction to grant appellant’s motion.
       Accordingly, this appeal is dismissed for want of jurisdiction.


                                                              PER CURIAM


August 2, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                  2